Exhibit 10.4

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.

AGREEMENT

             THIS AGREEMENT is made effective as of the 2nd day of June, 2000,
(the “Effective Date”) by and between COULTER PHARMACEUTICAL, INC., a Delaware
corporation, located at 600 Gateway Boulevard, South San Francisco, CA 94080
(“Coulter”), and Eligix, Inc., located at 200 Boston Avenue, Medford, MA 02155
(“Eligix”).

             Coulter desires to transfer to Eligix, and Eligix desires to
receive, certain biological materials as described in the attached Exhibit A
(the “Materials”) and/or Confidential Information (as defined below) solely to
enable Eligix to perform the activities described in the attached Exhibit B (the
“Activities”).

             In reliance upon and in consideration of the following
undertakings, and for other good and valuable consideration, the parties hereby
agree as follows:

             1.          No later than three (3) days after the execution of
this Agreement, Coulter will ship to Eligix the Materials.  Eligix shall have
two (2) weeks from receipt of such shipment of Materials to notify Coulter in
writing that some or all of the Materials do not conform with certain criteria
of Eligix for such Materials set forth in Exhibit C (the “Eligix Criteria”).  If
Eligix does not notify Coulter in writing of any such non-conformity within such
two-(2) week period, Eligix shall be deemed to have accepted the Materials.  Any
Materials that are not accepted by Eligix shall be promptly returned to Coulter.

             2.          At a mutual agreeable time, an Eligix regulatory
representative will travel to Coulter to examine and copy the documents
described in Exhibit D.

             3.          In consideration of the transfer of Materials and
Confidential information to Eligix, Eligix shall pay to Coulter upon the
execution of this Agreement a non-reimbursable advance in the amount of [**]
thousand U.S. dollars ($[**]).  In addition, no later than three (3) days after
acceptance of the Materials set forth in Exhibit A, Eligix will pay to Coulter
the sum of [**] U.S. dollars ($[**]) per gram of accepted Material.  The advance
payment referred to in the prior sentence shall be credited against the price of
Materials accepted by Eligix.  Any and all taxes (other than income tax) due as
a result of the transfer of the Materials to Eligix will be the responsibility
of, and be paid by Eligix.  Delivery shall be made to FCA Coulter’s facilities
in South San Francisco, CA (INCOTERMS 1990) or any other delivery point
designated by Coulter.  All payments to be made under this Agreement shall be
paid by bank wire transfer or by automated clearinghouse (electronic funds
transfer) in immediately available funds to such bank account designated in
writing by Coulter.

             4.          Eligix covenants not to make, have made and/or use the
Materials for any purpose other than the performance of the Activities as set
forth in Exhibit B.  Eligix further covenants that it will not use, or permit
any third party to use, the Materials for any in vivo use.

             5.          Eligix represents and warrants to Coulter that (a) it
has all rights and licenses necessary to make, have made and/or use the
Materials to perform the Activities, and (b) its use of the Materials will not
infringe any patents and/or other intellectual property rights of any third
party, nor conflict with the terms and conditions of any agreement it has with
any third party.

             6.          Eligix understands and agrees that the Materials may
have unpredictable and unknown biological and/or chemical properties and that
they are to be used with caution.  Eligix covenants to use the materials in
compliance with all applicable laws and regulations, including, but not limited
to, any laws or regulations relating to the research, testing, clinical testing,
production, storage, transportation, export, packaging, labeling or other use of
the Materials.

             7.          Eligix shall keep complete and accurate records of the
Activities performed under and pursuant to this Agreement for the term of this
Agreement and for [**] years thereafter.  Upon request by Coulter, Eligix shall
prepare and deliver to Coulter a report detailing its use of the Materials
solely for the purpose of verifying that Eligix has used the Materials solely to
perform the Activities.

             8.          During the term of this Agreement and for a [**] year
period thereafter, Eligix agrees to maintain in strict confidence and not to
disclose to any third party any and all knowledge, know-how, practices,
processes, ideals or other information, whether or not patentable or
copyrightable, disclosed or submitted to Eligix by Coulter in written, graphic,
electronic, oral, or other tangible or intangible form (hereinafter referred to
as “Confidential Information”).  Eligix shall use the Confidential Information
only for the purposes specified in this Agreement and to perform the Activities,
and for no other purposes.  Eligix may disclose Confidential Information to its
employees, officers, agents, affiliates and potential or actual third party
manufacturers approved in writing by Coulter requiring access thereto for the
purposes of this Agreement provided each such employee, officer, agent,
affiliate and approved potential or actual third party manufacturer is bound by
agreement to maintain Confidential Information in confidence and to use such
information solely to perform the Activities.  Eligix will take all steps
necessary to ensure that its employees, officers, agents, affiliates and
potential or actual third party manufacturers will comply with the terms and
conditions of this Agreement.

             9.          The obligations of Section 8 shall not pertain to any
information which, to the extent that Eligix can establish by competent written
proof:

(a)         at the time of disclosure is in the public domain;

(b)        after disclosure, becomes part of the public domain by publication or
otherwise, except by breach of this Agreement by Eligix its employees, officers,
agents, affiliates and approved potential or actual third party manufacturers;

(c)         as evidenced by written records was in Eligix’s possession at the
time of disclosure by Coulter, or was subsequently and independently developed
by Eligix’s employees, officers, agents or affiliates who had no knowledge of or
access to the Confidential Information;

(d)        is received by Eligix from a third party with the lawful right to
disclose such information and who has not obtained the information either
directly or indirectly from Coulter; or

(e)         is disclosed as required by law or regulation, or in response to a
valid order of a court of the United States or any political subdivision
thereof.

In the event that Confidential Information is required to be disclosed pursuant
to subsection (e), Eligix shall give notice to Coulter and shall make a
reasonable effort to obtain a protective order requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued.

             10.        Nothing in this Agreement shall be construed as
conferring on Eligix any express or implied license or option to license any
disclosed or transferred Confidential Information, Materials, technology, or any
patent application owned by Coulter.

             11.        THE MATERIALS AND CONFIDENTIAL INFORMATION ARE SUPPLIED
TO ELIGIX WITH NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANT OF MERCHANTABILITY, TITLE OR FITNESS FOR A PARTICULAR PURPOSE OR THAT
THEY ARE FREE FROM THE RIGHTFUL CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT
OR THE LIKE.  THE COMPANY MAKES NO REPRESENTATIONS THAT THE USE OF THE MATERIALS
OR CONFIDENTIAL INFORMATION WILL NOT INFRINGE ANY PATENT OR PROPRIETARY RIGHTS
OF ANY THIRD PARTIES.

             12.        In no event shall Coulter be liable for any use by
Eligix of the Materials and/or Confidential Information.  Eligix agrees to
indemnify, defend and hold harmless Coulter, its officers, directors,
shareholders, representatives, affiliates, employees and agents from and against
any and all claims, suits, losses, liabilities, damages, costs, fees and
expenses of whatsoever kind or nature (including reasonable attorney fees and
expenses), resulting from or arising out of: (a) the performance of Activities;
(b) any third party claims based upon, resulting from or arising out of the use
of the Material by Eligix; (c) the manufacture, use, handling, transportation,
storage, marketing or sale of the Material by Eligix; (c) the manufacture, use,
handling, transportation, storage, marketing or sale of the Materials and/or any
product or service resulting from or arising out of the Materials, by Eligix,
its employees, officers, agents, affiliates, sublicensees and third party
manufacturers; (d) any third party claims based upon, resulting from or arising
out of any breach by Eligix of any covenant, representation or warrant set forth
in this Agreement; (e) any third party claim, suit or action based upon death or
injury to any person or damage to any property caused by or otherwise resulting
from any subject matter discussed in subsections (a) or (c) above.

             13.        Either party may terminate this Agreement upon the
material breach of the other party, provided that the non-breaching party gives
the breaching party [**] days notice thereof, and an opportunity to cure such
breach within such [**] day period.  Coulter may terminate this Agreement upon
written notice to Eligix if Eligix does not request delivery of the remainder of
the Materials as set forth in Section 1 prior to the expiration of the first
anniversary of the Effective Date.  Sections 7, 8, 9, 11, 12 and 14 will survive
the termination or expiration of this Agreement for the period set forth in the
applicable Section, or it no period is set forth, perpetually.  In any event,
this Agreement will terminate upon completion of the Activities.  Promptly upon
any termination of this Agreement, Eligix will deliver to Coulter or destroy, at
Coulter’s option, cost and expense, any and all remaining Materials and all
Confidential Information in the possession of Eligix, its employees, officers,
agents, affiliates, sublicensees and contractors.

             14.        Any notice given under this Agreement shall be in
writing and addressed to the other party at the address shown below for such
party, or to such other address as either party shall designate in writing to
the other, and sent by registered mail or certified mail, private carrier or
confirmed facsimile transmission.  Notices shall be deemed to have been given
five (5) days after mailing to the addressee when sent by certified mail, upon
receipt by addressee when delivered by private carrier or upon receipt when sent
by confirmed facsimile transmission.

If to Coulter: Vice President & CFO   Coulter Pharmaceutical, Inc.   600 Gateway
Boulevard   South San Francisco, CA 94080   Fax:  650/553-2025   Phone: 
650/553-1957     Copy to: Director, Contracts   Coulter Pharmaceutical, Inc.  
600 Gateway Boulevard   South San Francisco, CA 94080   Fax:  650/553-1210  
Phone:  650/553-1323     If to Eligix: President Copy to: Hale and Dorr LLP  
Eligix, Inc.   60 State Street   200 Boston Avenue   Boston, MA 02109   Medford,
MA 02155   Attn:  Steven Singer, Esq.   Fax:  781/393-8507   Fax:  617/526-5000
  Phone  781/393-8500   Phone:  617/526-6409

             15.        This Agreement and the Exhibits hereto sets forth the
complete and final agreement of the parties regarding the subject matter
discussed herein and supersedes and terminates all prior agreements and
understandings, written or oral, between the parties hereto.  This Agreement may
be amended only by a writing signed by the parties.  This Agreement shall be
governed by the laws of the State of California, as those laws are applied to
contracts entered into and to be performed entirely in California by California
residents.  If any provision in this Agreement is found by a court of competent
jurisdiction to be unenforceable, such provision shall be severed from this
Agreement and the remainder of the Agreement will continue in full force and
effect.  Any claim or controversy arising out of or related to this Agreement or
any breach hereof shall be submitted to a court of applicable jurisdiction in
the State of California, and each party hereby consents to the jurisdiction and
venue of such court.

             16.        Either party shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief without prejudice to any other rights and remedies that such
party may have for a breach of this Agreement.

             17.        Neither party is, or will be deemed to be, the legal
representative, employee or contractor of the other, nor shall either party have
the right or authority to assume, create or incur any third party liability or
obligation of any kind, express or implied, against or in the name of or on
behalf of the other party.

             18.        Neither party may, without the prior written consent of
the other party, assign this Agreement; provided, however, that either party may
assign this Agreement without such consent in the event of a merger or in
connection with the transfer or sale of all or substantially all of the assets
of such party.

             19.        This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute on and the same instrument.

             IN WITNESS WHEREOF, the parties have by duly authorized persons,
executed this Agreement, as of the date first above written.

ELIGIX:   COULTER PHARMACEUTICALS, INC.:       By: /s/ David N. Cook   By: /s/
[illegible]  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title: Senior Vice President   Title: Senior Vice President         Research &
Development Date: June 22, 2000   Date: June 9, 2000

EXHIBIT A

Description of Materials

Materials          p to 300 grams              (Lots of B1 Monoclonal antibody
referenced below)       Lonza Lot Cytogen Lot Coulter Lot     28006RC REP
Y7B0973A 2701041 435 vials 97gr 28143RC Y7B0975A 2702042 868 vials 195 gr

EXHIBIT B

Description of Activities

The Activities contemplated by this Agreement are the development and
commercialization of a technology based on the sue of the B1 antibody, in
combination with another particle, to purge any body fluid, ex vivo, of all
B-cells.

EXHIBIT C

(this section will be filled with Eligix’s own 4-page testing protocol)

EXHIBIT D

Documentation

•            Coulter-generated reports on lot stability and information
regarding the Lonza reference standard

 